Exhibit 99.1 FOR IMMEDIATE RELEASE ANNALY CAPITAL MANAGEMENT, INC. REPORTS 4th QUARTER 2014 RESULTS ● GAAP net loss of $658.3 million, $0.71 loss per common share ● Core earnings of $298.9 million, $0.30 earnings per common share ● Common stock book value of $13.10, up from $12.87 at prior quarter end ● Capital ratio of 15.1% and leverage of 5.4:1 ● Net interest margin of 1.56% New York, New York–February 24, 2015–Annaly Capital Management, Inc. (NYSE: NLY) today announced its financial results for the quarter and year ended December 31, 2014. Financial Performance GAAP net loss for the quarter ended December 31, 2014 was $658.3 million, or $0.71 loss per average common share, compared to GAAP net income of $354.9 million, or $0.36 per average common share, for the quarter ended September 30, 2014, and GAAP net income of $1.0 billion, or $1.07 per average common share, for the quarter ended December 31, 2013. The decrease in net income for the quarter ended December 31, 2014 compared to the quarters ended September 30, 2014 and December 31, 2013 was primarily attributable to mark-to-market losses on our interest rate swaps. Core earnings for the quarter ended December 31, 2014 was $298.9 million, or $0.30 per average common share, compared to $308.6 million, or $0.31 per average common share, for the quarter ended September 30, 2014, and $350.1 million, or $0.35 per average common share, for the quarter ended December 31, 2013. "Core earnings" represents a non-GAAP measure and is defined as net income (loss) excluding gains or losses on disposals of investments and termination of interest rate swaps, unrealized gains or losses on interest rate swaps and Agency interest-only mortgage-backed securities, net gains and losses on trading assets, impairment losses, net income (loss) attributable to noncontrolling interest, and certain other non-recurring gains or losses. GAAP net loss for the year ended December 31, 2014 was $842.3 million, or $0.96 loss per average common share and GAAP net income for the year ended December 31, 2013 was $3.7 billion, or $3.86 per average common share. Core earnings for the years ended December 31, 2014 and 2013, respectively, were $1.1 billion or $1.14 per average common share and $1.2 billion, or $1.21 per average common share. Net interest margin for the quarters ended December 31, 2014, September 30, 2014 and December 31, 2013 was 1.56%, 1.61% and 1.78%, respectively. Net interest margin represents the Company’s annualized economic net interest income, inclusive of interest expense on interest rate swaps, divided by its average interest-earning assets.For the quarter ended December 31, 2014, the average yield on interest earning assets was 2.98% and the average cost of interest bearing liabilities, including interest expense on interest rate swaps, was 1.69%, which resulted in a net interest spread of 1.29%. Our average yield on interest earning assets was relatively unchanged for the quarter ended December 31, 2014 when compared to the quarter ended September 30, 2014. Our average yield on interest earning assets decreased for the quarter ended December 31, 2014 when compared to the quarter ended December 31, 2013 due to higher amortization expense in the current quarter resulting from faster prepayment speeds. Our average cost of interest bearing liabilities increased for the quarter ended December 31, 2014 when compared to the quarter ended September 30, 2014 due to higher interest expense on interest rate swaps. Our average cost of interest bearing liabilities decreased for the quarter ended December 31, 2014 when compared to the quarter ended December 31, 2013 due to lower interest rate swap and swaption notional balances as a percentage of repurchase agreements. Wellington J. Denahan, Chairman and Chief Executive Officer of Annaly, commented on the Company’s results. “We fully expect the Federal Reserve to adjust policy accommodation sometime this year and the markets to endure higher levels of volatility. We look forward to the opportunities that will accompany that adjustment and remain comfortable in our continued ability to deliver attractive relative returns.” Kevin Keyes, President of Annaly, added “In addition to our size, liquidity and industry-low leverage, our diversified Agency and Commercial strategies help to insulate the Company from heightened volatility while providing complimentary and more durable earnings over time.” Asset Portfolio Investment Securities, which are comprised of Agency mortgage-backed securities and Agency debentures, were $82.9 billion at December 31, 2014, compared to $82.8 billion at September 30, 2014 and $73.4 billion at December 31, 2013.As of December 31, 2014, substantially all of the Company’s Investment Securities were Fannie Mae, Freddie Mac and Ginnie Mae mortgage-backed securities and debentures.Fixed-rate Agency mortgage-backed securities and debentures comprised 95% of the Company’s Investment Securities portfolio at December 31, 2014 and adjustable-rate Agency mortgage-backed securities and debentures comprised the remainder of the Company’s Investment Securities portfolio. 1 During the quarter ended December 31, 2014, the Company disposed of $7.3 billion of Investment Securities, resulting in a realized gain of $3.2 million.During the quarter ended September 30, 2014, the Company disposed of $4.2 billion of Investment Securities, resulting in a realized gain of $4.7 million.During the quarter ended December 31, 2013, the Company disposed of $11.9 billion of Investment Securities, resulting in a realized gain of $49.6 million. During the year ended December 31, 2014, the Company disposed of $22.5 billion of Investment Securities, resulting in a realized gain of $94.5 million. During the year ended December 31, 2013, the Company disposed of $56.8 billion of Investment Securities, resulting in a realized gain of $424.1 million. The weighted average experienced constant prepayment rate for the quarters ended December 31, 2014, September 30, 2014, and December 31, 2013, was 8%, 9% and 7%, respectively.The net amortization of premiums and accretion of discounts on Investment Securities for the quarters ended December 31, 2014, September 30, 2014, and December 31, 2013, was $198.0 million, $197.7 million, and $30.7 million, respectively.The total net premium balance on Investment Securities at December 31, 2014, September 30, 2014, and December 31, 2013, was $5.3 billion, $5.5 billion, and $4.6 billion, respectively. The weighted average amortized cost basis of the Company’s non-interest-only Investment Securities at December 31, 2014, September 30, 2014, and December 31, 2013, was 105.3%, 105.4%, and 105.0%, respectively. The weighted average amortized cost basis of the Company’s interest-only Investment Securities at December 31, 2014, September 30, 2014, and December 31, 2013, was 15.4%, 15.2%, and 14.1%, respectively. Commercial real estate debt and preferred equity, including securitized loans, totaled $1.5 billion and investments in commercial real estate totaled $210.0 million at December 31, 2014. Commercial real estate debt and preferred equity, including securitized loans, totaled $1.6 billion and investments in commercial real estate totaled $73.8 million at September 30, 2014.The commercial investment portfolio, net of financing, represented 11% of stockholders’ equity at December 31, 2014 and September 30, 2014. The weighted average yield on commercial real estate debt and preferred equity as of December 31, 2014, September 30, 2014, and December 31, 2013, was 9.00%, 9.23% and 9.17%, respectively. The weighted average levered equity yield on investments in commercial real estate, excluding real estate held-for-sale, as of December 31, 2014, September 30, 2014, and December 31, 2013, was 13.95%, 11.46% and 10.80%, respectively. Capital and Funding At December 31, 2014, total stockholders’ equity was $13.3 billion. Leverage at December 31, 2014, September 30, 2014, and December 31, 2013, was 5.4:1, 5.4:1 and 5.0:1, respectively.Leverage includes repurchase agreements, Convertible Senior Notes, securitized debt, loan participation and mortgages payable. Securitized debt, loan participation and mortgages payable are non-recourse to the Company.At December 31, 2014, September 30, 2014, and December 31, 2013, the Company’s capital ratio, which represents the ratio of stockholders’ equity to total assets, was 15.1%, 15.0%, and 15.1%, respectively.At December 31, 2014, September 30, 2014, and December 31, 2013, the Company’s net capital ratio was 15.1%, 15.0%, and 15.9%, respectively. The Company’s net capital ratio takes into account the net balances of its reverse repurchase agreements and repurchase agreements, U.S Treasury securities and U.S Treasury securities sold, not yet purchased, and securities borrowed and securities loaned, as applicable.On a GAAP basis, the Company produced an annualized return (loss) on average equity for the quarters ended December 31, 2014, September 30, 2014, and December 31, 2013 of (19.91%), 10.69%, and 32.46%, respectively. On a Core earnings basis, the Company provided an annualized return on average equity for the quarters ended December 31, 2014, September 30, 2014, and December 31, 2013, of 9.04%, 9.30%, and 11.05%, respectively. At December 31, 2014, September 30, 2014, and December 31, 2013 the Company had outstanding $71.4 billion, $69.6 billion, and $61.8 billion of repurchase agreements, respectively, with weighted average remaining maturities of 141 days, 159 days, and 204 days, respectively, and with weighted average borrowing rates of 1.62%, 1.61%, and 2.33%, respectively, after giving effect to the Company’s interest rate swaps. At December 31, 2014, September 30, 2014, and December 31, 2013, the Company had a common stock book value per share of $13.10, $12.87 and $12.13, respectively. The following table presents the principal balance and weighted average rate of repurchase agreements by maturity at December 31, 2014: Maturity Principal Balance Weighted Average Rate (dollars in thousands) Within 30 days $ % 30 to 59 days % 60 to 89 days % 90 to 119 days % Over 120 days(1) % Total $ % (1) Approximately 15% of the total repurchase agreements have a remaining maturity over 1 year. Hedge Portfolio At December 31, 2014, the Company had outstanding interest rate swaps with a net notional amount of $31.5 billion and interest rate swaptions with a net notional amount of $1.8 billion, representing 47% of the Company’s repurchase agreements. 2 Interest rate swaps and swaptions represented 48% of the Company’s repurchase agreements at September 30, 2014 and 92% of the Company’s repurchase agreements at December 31, 2013.Changes in the unrealized gains or losses on the interest rate swaps are reflected in the Company’s Consolidated Statements of Comprehensive Income (Loss).The purpose of the interest rate swaps is to mitigate the risk of rising interest rates that affect the Company’s cost of funds.Since the Company pays a fixed rate and receives a floating rate on the notional amount of the swaps, the intended effect of the swaps is to lock in a cost of financing.As of December 31, 2014, the swap portfolio, excluding forward starting swaps, had a weighted average pay rate of 2.49%, a weighted average receive rate of 0.22% and weighted average maturity of 8.38 years. At December 31, 2014, the Company had outstanding interest rate swaptions with a net notional amount of $1.8 billion. Changes in the unrealized gains or losses on the interest rate swaptions are reflected in the Company’s Consolidated Statements of Comprehensive Income (Loss).The interest rate swaptions provide the Company with the option to enter into an interest rate swap agreement for a specified notional amount, duration, and pay and receive rates.As of December 31, 2014, the long swaption portfolio had a weighted average pay rate of 2.88% and weighted average expiration of 3.59 months. As of December 31, 2014, there were no short swaption positions. The following table summarizes certain characteristics of the Company’s interest rate swaps at December 31, 2014: Maturity Current Notional (1) Weighted Average Pay Rate (2) (3) Weighted Average Receive Rate (2) Weighted Average Years to Maturity (2) (dollars in thousands) 0 - 3 years $ % % 3 - 6 years % % 6 - 10 years % % Greater than 10 years % % Total / Weighted Average $ % % (1) Notional amount includes $0.5 billion in forward starting pay fixed swaps. (2) Excludes forward starting swaps. (3) Weighted average fixed rate on forward starting pay fixed swaps was 3.25%. The following table summarizes certain characteristics of the Company’s interest rate swaptions at December 31, 2014: Current Underlying Notional Weighted Average Underlying Pay Rate Weighted Average Underlying Receive Rate Weighted Average Underlying Years to Maturity Weighted Average Months to Expiration (dollars in thousands) Long $ % 3M LIBOR Short $ - 3 Key Metrics The following table presents key metrics of the Company’s portfolio, liabilities and hedging positions, and performance as of and for the quarters ended December 31, 2014, September 30, 2014, and December 31, 2013: December 31, 2014 September 30, 2014 December 31, 2013 Portfolio Related Metrics: Fixed-rate Agency mortgage-backed securities and debentures as a percentage of Investment Securities 95
